JOHNSON, Judge,
concurring.
It is my hope that on appeal, the Supreme Court will review this matter and revisit this issue. It appears to me that this confused area of the law began with a misapplication of the commonly used terminology in workers’ compensation awards that the employer was entitled to “credit for compensation heretofore paid.” A review of the previous KRS 342.620(14) and the current KRS 342.0011(14) reveals that workers’ compensation is defined as “all payments made under the provisions of this chapter representing the sum of income benefits and medical and related benefits.” Benefits paid pursuant to sick and accident insurance coverage, long-term disability insurance coverage or a pen*93sion plan are not workers’ compensation benefits as defined by the act. Our courts are to follow the plain wording of the act, not some comment by Professor Larson. See Barnes, supra, at 355; George, supra, at 725. The simple answer to this confusion is to allow no credits other than previous payments of workers’ compensation benefits, and let the other contractual claims of offset under the various plans be litigated separately in the civil courts. Generally, these other plans are provided by third-party insurance companies that have not been made a party to the workers’ compensation action, whereby the administrative body totally lacks jurisdiction to litigate the issue.